Citation Nr: 1400186	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter came to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a RO hearing in March 2012 and testified at a Board hearing before the undersigned Veterans Law Judge in June 2013.

This matter was remanded in August 2013.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will also consider entitlement to service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, hence the recharacterization of the issue hereinabove.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Salt Lake City RO.  VA will notify the Veteran if further action is required.



REMAND

In August 2013, this matter was remanded to afford the Veteran a VA examination to assess whether he has PTSD due to stressors in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In October 2013, the Veteran underwent a VA examination.  The examiner opined that the Veteran does not suffer from PTSD.  Rather, the examiner opined that the Veteran suffers from generalized anxiety disorder.  The examiner stated that onset of her generalized anxiety disorder was in high school prior to joining the military.  The examiner based this opinion on the Veteran's description of worrying about a multitude of events that began when she was in high school.  

The Board notes for the record that an August 1973 Report of Medical Examination performed for enlistment purposes reflects that the Veteran's 'psychiatric' state was normal.  Likewise, on an August 1973 Report of Medical History, the Veteran checked the 'No' boxes for 'nervous trouble of any sort' and 'depression or excessive worry.'  

Thus, the Veteran is presumed to have been sound upon entry into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Remand is necessary to obtain an addendum opinion from the October 2013 VA examiner in light of the fact that no psychiatric disorder was shown on enlistment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the Veteran's claims folder to the October 2013 VA examiner (or another examiner if the October 2013 VA examiner is unavailable) for an opinion on the nature and etiology of the Veteran's generalized anxiety disorder.  It is imperative that the claims file and a copy of this remand be made available to the examiner in connection with the examination.  After reviewing the claims file, the examiner should opine as to the following: 

a)  Prior to enlistment into service, were all criteria for a diagnosis of generalized anxiety disorder clearly and unmistakably manifested?  If so, did the preexisting generalized anxiety disorder clearly and unmistakably undergo a permanent increase in disability during the Veteran's period of active service beyond any natural progress?  

b)  If generalized anxiety disorder did not clearly and unmistakably preexist active service, is it at least as likely as not that it was incurred as a result of such service?

The examiner should be made aware that the Veteran was presumed sound upon entry into active service with regard to her psychiatric state.  

All opinions and conclusions expressed must be supported by a complete rationale in a report. 

The examiner should reconcile any opinions with the entrance and service examination reports, service treatment records, post-service medical evidence, and lay statements of the Veteran.  

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

2.  After completion of the above, review the expanded record and adjudicate the claim of service connection for an acquired psychiatric disability, to include PTSD and generalized anxiety disorder.  If the benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


